

117 HR 342 IH: PFC Garfield M. Langhorn Memorial Semipostal Stamp to Benefit our Veterans Act of 2021
U.S. House of Representatives
2021-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 342IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2021Mr. Zeldin (for himself, Miss Rice of New York, and Ms. Meng) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the issuance of a PFC Garfield M. Langhorn Memorial Semipostal Stamp to Benefit our Veterans, and for other purposes.1.Short title; findings(a)Short titleThis Act may be cited as the PFC Garfield M. Langhorn Memorial Semipostal Stamp to Benefit our Veterans Act of 2021.(b)FindingsThe Congress finds the following:(1)PFC Garfield M. Langhorn was deployed to Vietnam as a private first class and radio operator with Troop C, 7th Squadron (Airmobile), 17th Cavalry Regiment, 1st Aviation Brigade.(2)On January 15, 1969, PFC Langhorn and his unit responded to a downed American helicopter near Plei Djereng in Pleiku Province, South Vietnam. After PFC Langhorn and his unit responded to the downed helicopter, they were attacked by entrenched North Vietnamese forces.(3)During the battle, PFC Langhorn threw himself on an active enemy hand grenade that had been thrown near several wounded soldiers. PFC Langhorn was killed during the explosion but saved the lives of the rest of his platoon.(4)On April 7, 1970, the President of the United States of America, in the name of Congress, awarded PFC Garfield Langhorn the Congressional Medal of Honor posthumously to commemorate his conspicuous gallantry and intrepidity in action at the risk of his life above and beyond the call of duty.2.PFC Garfield M. Langhorn Memorial Semipostal Stamp to Benefit our Veterans(a)In generalIn order to afford a convenient way for members of the public to contribute to funding for the Supportive Services for Veteran Families program of the Department of Veterans Affairs under section 2044 of title 38, United States Code, the United States Postal Service shall issue a semipostal stamp (referred to in this Act as the PFC Garfield M. Langhorn Memorial Semipostal Stamp to Benefit our Veterans) in accordance with the provisions of this section.(b)CostThe PFC Garfield M. Langhorn Memorial Semipostal Stamp to Benefit our Veterans shall be offered at a cost equal to the cost of mailing a letter weighing 1 ounce or less at the nonautomation single-piece first-ounce letter rate, in effect at the time of purchase, plus a differential of not less than 25 percent.(c)Other terms and conditionsThe issuance and sale of the PFC Garfield M. Langhorn Memorial Semipostal Stamp to Benefit our Veterans shall be governed by the provisions of section 416 of title 39, United States Code, and regulations issued under such section, subject to subsection (b) and the following:(1)Disposition of proceeds(A)In generalAll amounts becoming available from the sale of the PFC Garfield M. Langhorn Memorial Semipostal Stamp to Benefit our Veterans shall be transferred to the Department of Veterans Affairs for the purpose of funding the operations of the program described in subsection (a), through payments which shall be made at least twice a year.(B)Proceeds not to be offsetIn accordance with section 416(d)(4) of such title 39, amounts becoming available from the sale of the PFC Garfield M. Langhorn Memorial Semipostal Stamp to Benefit our Veterans (as so determined) shall not be taken into account in any decision relating to the level of appropriations or other Federal funding to be furnished in any year to the program described in subsection (a) or to the Department of Veterans Affairs.(2)DurationThe PFC Garfield M. Langhorn Semipostal Stamp to Benefit our Veterans shall be made available to the public for a period of at least 5 years, beginning no later than 12 months after the date of the enactment of this Act.(3)Stamp depictionsStamps issued under this Act shall depict PFC Garfield M. Langhorn.(4)LimitationThe PFC Garfield M. Langhorn Semipostal Stamp to Benefit our Veterans shall not be subject to, or taken into account for purposes of applying, any limitation under section 416(e)(1)(C) of such title 39.(d)DefinitionFor purposes of this Act, the term semipostal stamp refers to a stamp described in section 416(a)(1) of title 39, United States Code.